Citation Nr: 0310855	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
13, 2000, for left knee degenerative joint disease.

2.  Entitlement to an effective date earlier than September 
13, 2000, for peripheral vascular disease of the left leg 
status post femoral-posterior tibial artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 decision by the Houston, Texas, Regional 
Office (RO) that granted service connection for peripheral 
vascular disease of the left leg, status post femoral-
posterior tibial artery bypass graft, and degenerative joint 
disease of the left knee, and assigned an effective date of 
September 13, 2000, the date of receipt of a claim.

The veteran testified at a January 2003 hearing convened by 
the undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.  At the hearing, the veteran noted that the 
appeal included the issue of an earlier effective date for 
degenerative joint disease of the right knee but, since his 
right leg had not been injured in service, he withdrew that 
issue from the appeal.


REMAND

In October 1969, the veteran claimed service connection for a 
shell fragment wound to the left leg.  At a January 1970 VA 
examination, the examiner confused the left leg with the 
right and, in spite of a photo the veteran submitted that 
showed an abrasion of the left shin, a December 1970 RO 
decision granted service connection for a scar due to a shell 
fragment wound to the right leg.

In a statement received in February 1994, the veteran said he 
sustained a shell fragment wound to the left shin in service 
and, thereafter, his left knee was lacerated by a bamboo 
shard after a mine detonation.  He claimed service 
connection.  In a September 1994 letter, the RO asked for 
additional information, but the veteran failed to respond.  
In December 1994, the RO advised him that his claim had been 
denied due to his failure to respond to the September letter.

In a statement received on September 13, 2000, the veteran 
contended that VA had referred to his right leg when, in 
fact, it was his left leg that had been injured, and he 
claimed an increased rating for a left leg disability.  In 
spite of the veteran's statement, and his effort to correct 
RO error with regard to the lack of right-leg injury, a June 
2001 RO decision granted service connection for degenerative 
joint disease of the right knee due to a shell fragment wound 
the veteran never sustained, instability of the right knee 
due to a shell fragment wound the veteran never sustained, 
degenerative joint disease of the left knee, and peripheral 
vascular disease of the left leg status post femoral-
posterior tibial artery bypass graft, and assigned an 
effective date of September 13, 2000, for each grant.

In a letter from his representative received in July 2001, 
the veteran disagreed with the effective date assigned.

The effective date for a grant of service connection is 
determined by the facts found, but it can be no earlier than 
the later of the date the claim was received or the date 
entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.157(a), 3.400, (a), (b)(2).

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November of that year.  VCAA prescribes VA duties to 
notify the claimant of the evidence needed to substantiate a 
claim, of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.  Here, the RO has not provided that notice to 
which the veteran is entitled by VCAA.

The veteran is advised, pursuant to VCAA, that evidence 
needed to substantiate his claims for earlier effective dates 
is evidence that he claimed service connection for 
degenerative joint disease of the left knee and peripheral 
vascular disease of the left leg prior to September 13, 2000.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should advise the veteran of 
VCAA, notify him of the evidence the RO 
will attempt to obtain, notify him of the 
evidence he must provide, and help him 
obtain that evidence.

2.  When the veteran has had an 
opportunity to respond to the RO notice, 
and all evidence obtained has been 
associated with the file, the RO should 
review the claims.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
that includes the relevant provisions of 
VCAA, and they should be afforded a 
reasonable opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes), and the 
VBA Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03.




____________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


